' HAMILTON SUPERIOR COURT 5 FILE

One Hanuilton County Square, Suite 297

Noblesville, Indiana 46060-2231 aye 07 28

Telephone: (317) 776-8260

website: www,state.in.us/hoo! ake”

Plaintiff 4 iA A E0F urontooY

Plaintiff 2

Tveortned mail
court

 

 

SMALL CLAIMS COMPLAINT

CAUSE NO. 29D08--/GO@__-sc- 4 272

Plaintiff requests service by: | County
08 eal oun!
i

Address line 4 100) FAWA Vigw i Defendant 1 HA Bie Q waKelC Z7

Address line 2 |

 

 
 
 

City
Telephone
if Plaintiff is rapresented by an attorney:

State Jap Ha

a9 Address line 2 : , £ 0
cK MICAGO : state JL Zip tee

 

 

 

 

 

Address line 1_J }) WEST ¢ 1 OLKSAN EM)

' Hg07 - Hy.

 

 

 

 

 

Attomey
Attomey number Defendant 2
Address line 1 Address line 1
Address fine 2 Address line 2

City : State Zip City State Zip
Telephone { ) Telephone ( }

 

CLERK'S NOTICE OF CLAIM TO DEFENDANT.

 

You (the Defendant) have been sued by the Plaintiff whose name appears above. You mustappear i Hamilton

Superior Court 5 in person or by your atfomey on

‘AO for a first

hearing. The Court may enter a default judgment against you if you fail to appear. The Plaintiff's claim is fr Note,

 

Contract, or Account (copy attached) Other,

A brief statement of the nature of the Plaintiff's claim against you is as follows:

 

 

AS LEK AIK AEGET COLEL TAM ITB
ALT. A CLAM DF VAR IIES MEME !

 

The Plaintiff demands judgment against the Defendant for §. G00, OO plus interest from the date
of Lt b- 7 , 20 / Ze at the rate of %, and the court costs of this action.

Date: hfs

(See important Information on reverse side)

)

A. |

Plaintiff's or attomey's signature !
(attomey must sign if an a ome is representing Piaintift) j

Rev, 6/12

Exhibit A
IMPORTANT INFORMATION CONCERNING THIS CLAIM

1. The Plaintiff or the Defendant may represent themselves individually or be represented by an atiomey. A Small
Claims Litigant’s Handbook is available at the offices of the Clerk or Court (or at the website at www.state.in.us/hec/)
for each party's benefit. The Plaintiff and Defendant should bring to trial all documents in their possession or under
their control concerning this claim. Time does not permit trials in every case set for first hearing. Therefore, trials will be
held as needed in eviction cases and such other cases where both parties are prepared for trial and time allows.

2. A default judgment may be entered against the Defendant if he or she fails to appear for a first hearing or any trial
date, and if the Plaintiff fails to appear, the case will be dismissed (but may be refilled once more).

3. If the Defendant does not wish to dispute the Plaintiff's claim, the Defendant still may wish to appear fo allow the
Court to establish the method for paying the judgment.

4. Any request for a continuance of a first hearing or any trial date by either party should be filed with the Court at least
five days before the heaiing date. Forms for requesting a continuance are avallable at the Court's office or on the
website. The party requesting a continuance must contact the other party regarding the request.

5, Any counterclaim against the Plaintiff must be filed with the Clerk in time to be mailed to and received by the Plaintiff
at feast seven calendar days before the trial. Forms are available for this purpose. .

:

6. Ifa settlement of this claim is made out of Court, it should be In writing and signed by the Plaintif and Defendant.
Settlement forms may be obtained from the Court.or from the website. The sattlement shall be filed with the Court and
will be entered in the Small Claims Docket and shall have the same effect as a judgment of the Court.

7. The filing of a Small Claim waives the Plaintiff's right to trial by jury. The Defendant may, no later than 10 days
following service of the Notice of Claim, make a demand for a trial by jury in writing, in accordance with Indiana Code
33-29-2-7. If a jury trial request has been granted, it may not be withdrawn without consent of both parties. Both parties
should then obtain attomeys. The Defendant must pay a $70 fee at the Clerk's Office within 10 days after the jury
request has been granted; otherwise, the Defendant gives up the right to a jury trial.

8. Any exhibits you may offer at trial will be retained by the court for no less than 45 days and no more than four
months after any hearing that results in a judgment. You may make arrangements to pick up your evidence with the
court reporter any time beyond the 45 days after Judgment has been entered. If an appeal is filed, those exhibits will
permanently remain with the court. You will receive no further notices regarding your evidence.

SHERIFF’S RETURN OF NOTICE OF CLAIM
| hereby certify that on the below date:
_____| served this Notice of Claim by delivering a copy to the Defendant.
___| served this Notice of Claim by leaving a copy:
___at the dwelling or usual place of abode of Defendant:
___. With a person of suitable age and discretion residing therein, namely. 3
____. and by mailing a copy of the Notice of Claim to the Defendant, by first class mail, to the address listed on the’
Notice of Claim (date copy mailed if different from below: 200__).
____.| was unable to serve this Notice of Claim because

 

 

 

Dated:

 

Sheriff of Hamilton/ County

By:

 

Rev, 6/12

Exhibit A
